FILED
                              NOT FOR PUBLICATION                           JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARTHA MAGDALENA MIRANDA                         No. 08-70194
MENDEZ; VERONICA ATHALIA
VAZQUEZ MIRANDA,                                 Agency Nos. A096-063-264
                                                             A096-063-265
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Martha Magdalena Miranda Mendez and Veronica Athalia Vazquez

Miranda, natives and citizens of Mexico, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir. 2000), and

we deny the petition for review.

      Substantial evidence supports the agency’s determination that Miranda

Mendez did not meet the continuous physical presence requirement where her

testimony and application indicated that she departed the United States for Mexico

in October 1994 and that she remained there for a period greater than 90 days. See

8 U.S.C. § 1229b(d)(2) (departure in excess of 90 days breaks continuous physical

presence).

      The agency did not err in denying cancellation relief to Vazquez Miranda

where she did not demonstrate that she had a qualifying relative. See 8 U.S.C.

§ 1229b(b)(1).

      PETITION FOR REVIEW DENIED.




                                         2                                    08-70194